Name: Commission Regulation (EEC) No 220/86 of 31 January 1986 fixing the rates of the refunds applicable from 1 February 1986 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 2. 86 Official Journal of the European Communities No L 27/41 COMMISSION REGULATION (EEC) No 220/86 of 31 January 1986 fixing the rates of the refunds applicable from 1 February 1986 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (b) the level of the refunds on exports of processed agri ­ cultural products covered by Annex II to the Treaty which are manufactured under similar conditions ; (c) the need to ensure equality of competition for the industries which use Community products and those which use third-country products under inward processing arrangements ; Whereas Article 4 (3) of Regulation (EEC) No 3035/80 provides that, when the rate of the refund is being fixed, account should be taken, where appropriate, of produc ­ tion refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common organization of the market in the product in question to the basic products listed in Annex A to that Regulation or to assimilated products ; whereas a production refund is granted in respect of common wheat, maize and broken rice under the conditions laid down in Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (^ as last amended by Regulation (EEC) No 1499/85 (8) ; whereas, for the purposes of applying the provisions of Article 4 (3) of Regulation (EEC) No 3035/80, the amount of the production refund applicable during the month of exportation should be taken into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the first sentence of the fourth subparagraph of Article 16 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1025/84 (4), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas Article 16 ( 1 ) of Regulation (EEC) No 2727/75 and Article 17 ( 1 ) of Regulation (EEC) No 1418/76 provides that the difference between quotations of prices on the world market for the products listed in Article 1 of each of those Regulations and the prices within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 3035/80 of 11 November 1980 laying down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty, and the criteria for fixing the amount of such refunds (*), as last amended by Regulation (EEC) No 1982/85 (*), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 as appropriate ; Whereas, in accordance with the first subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 3035/80 , the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month ; Whereas, in accordance with paragraph 2 of that Article, that rate must be determined with particular reference to : (a) the average costs incurred by processing industries in obtaining supplies of the basic products in question on the Community market and the prices ruling on the world markets ; HAS ADOPTED THIS REGULATION : Article 1 The rates of the refunds applicable from 1 February 1986 to the basic products appearing in Annex A to Regulation (EEC) No 3035/80 and listed either in Article 1 of Regu ­ lation (EEC) No 2727/75 or in Article 1 ( 1 ) of Regulation (EEC) No 1418/76, exported in the form of goods listed in Annex B to Regulation (EEC) No 2727/75 or in Annex B to Regulation (EEC) No 1418/76 respectively, are hereby fixed as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 February 1986.( ¢) OJ No L 281 , 1 . 11 . 1975, p . 1 .(2) OJ No L 107, 19 . 4. 1984, p . 1 . (3) OJ No L 166, 25 . 6 . 1976, p . 1 . (4) OJ No L 107, 18 . 4. 1984, p . 13 .M OJ No L 323, 29 . 11 . 1980 , p . 27 . ( «) OJ No L 186, 19 . 7 . 1985, p . 8 . 0 OJ No L 281 , 1 . 11 . 1975, p . 57 . 8) OJ No L 151 , 10 . 6 . 1985, p . 24. No L 27/42 Official Journal of the European Communities 1 . 2. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 January 1986 . For the Commission COCKFIELD Vice-President 1 . 2. 86 Official Journal of the European Communities No L 27/43 ANNEX to the Commission Regulation of 31 January 1986 fixing the rates of the refunds applicable from 1 February 1986 to certain cereal and rice products exported in the form of goods not covered by Annex II to the Treaty (ECU/100 kg) CCT heading No Description Rateof refund 10.01 B I Common wheat, and meslin (mixed wheat and rye) :  For the manufacture of starch 6,832  Other than for the manufacture of starch 9,611 10.01 B II Durum wheat 16,012 10.02 Rye 9,626 10.03 Barley 10,946 10.04 Oats 7,249 10.05 B Maize, other than hybrid maize for sowing :  For the manufacture of starch 8,443  Other than for the manufacture of starch 10,384 10.06 Bib) 1 Round grain husked rice 37,231 10.06 Bib) 2 Long grain husked rice 36,618 10.06 B II b) 1 Round grain wholly milled rice 48,040 10.06 B lib) 2 Long grain wholly milled rice 53,070 10.06 Bill Broken rice :  For the manufacture of starch 12,444  Other than for the manufacture of starch 14,835 10.07 C Sorghum 11,232 11.01 A Wheat or meslin flour 11,353 11.01 B Rye flour 16,335 11.02 A I a) Durum wheat groats and meal 24,819 11.02 A lb) Common wheat groats and meal 11,353